internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room cincinnati ohio number release date employer_identification_number person to contact contact telephone numbers uil date date legend ‘oundation choo city country e secondary school f city country econdary school ity country x dollar_figureamount dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 ‘your letter indicates that the b will initially be awarding scholarships in the amount of x to graduates of the c located in d in order to be eligible for consideration an applicant must be a graduate of or graduating from the c and intend to pursue education or training beyond the primary school level the foundation does not expect to develop solicitation or announcement materials or a formal application none of the c graduates come from families with sufficient financial resources to pay the expenses associated with education beyond the primary school level all graduates of the c will automatically be considered for scholarship awards the foundation may expand the scope of the program so that all handicapped children in d with liroited financial means and who show promise will be eligible to participate all c students and graduates will be made aware of the scholarship program by school faculty scholarship awards will be for one academic year with payment directly to the post-primary educational or training institution payable in installments at the beginning of each academtic period recipients will have the opportunity to renew their scholarships for the succeeding academic year renewal or payment of the second installment will be conditioned upon satisfactory academic performance in the preceding academic period and registration as a student in the upcoming period it is expected that male scholarship recipients will attend e near f and female scholarship recipients will attend g in h the foundation will maintain contact with each scholarship recipient requiring the recipient to failure to reroain in contact with the provide academic transcripts as academic periods are completed foundation failure to supply the required information or unsatisfactory academic performance will disqualify the recipient from receiving a second installment if the recipient does not for any reason other than illness or hardship complete the academic period for which the award was granted the recipient will be required to repay the full amount of the scholarship disbursed the foundation expects to utilize the c as its agent in administering the scholarship program supervising the scholarship recipients obtaining academic records and the like the c will provide periodic reports to the foundation concerning the scholarship recipients and their progress as well as copies of all supporting documentation the selection committee will be compiled of i individuals holding offices of the c and ii the treasurer of the b ‘the members of the selection committee and their relatives and relatives of the trustees and other officers of the b are not eligible to apply for scholarships awarded by the foundation the organization agrees to maintain records which include the following toformation used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program a b sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondisctiminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 lma ii sec_74 if the recipient of such prize or award is selected from the general_public or the grant constitutes a prize or award which is subject_to the provisions of the purpose of the grant is to achieve a specific objective produce a report or similar produet or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that gi its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii ‘the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power of attomey if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements
